FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10335

               Plaintiff - Appellee,             D.C. No. 4:08-cr-01364-DCB

 v.                                              MEMORANDUM*

AARON MATTHEW THOMAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Aaron Matthew Thomas appeals from the 24-month sentence imposed upon

revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738

(1967), Thomas’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Thomas the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 15-10335